Citation Nr: 1220559	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an anxiety disorder.

2.  Entitlement to service connection for Influenza virus, claimed as Influenza with nose bleeds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decisions dated in October 2005 and July 2008 by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  

This matter was previously before the Board in April 2010 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the originating agency substantially complied with April 2010 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for service connection for an anxiety disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2005, the RO declined to reopen a previously denied claim for service 
connection for an anxiety disorder; although notified of the denial in a letter that same month, the Veteran did not initiate an appeal.

2.  Additional evidence associated with the claims file since the May 2005 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for an anxiety disorder, and raises a reasonable possibility of substantiating the claim.

3.  Competent evidence establishes that the Veteran does not have, nor has ever had at any point pertinent to the claim, the Influenza virus or disability related to Influenza and nose bleeds.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision in which the RO declined to reopen a claim for service connection for psychiatric disability characterized as anxiety disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the May 2005 denial is new and material, the criteria for reopening the claim for service connection for an anxiety disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).

3.  The criteria for service connection for Influenza virus, claimed as Influenza with nose bleeds, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in September 2005 and March 2008 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board is taking favorable action as to the claim to reopen for service connection for an anxiety disorder, any deficient notice for that claim is not prejudicial to the Veteran.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Board acknowledges that the Veteran has not been afforded an examination to obtain an opinion regarding the etiology of the Veteran's claimed Influenza virus disability.  However, the Board has determined that an examination to determine etiology is not required in this case because the medical evidence currently of record is sufficient to decide the claim and there is no reasonable possibility that such an examination would result in evidence to substantiate the claim.  In this regard, the Board notes the record does not show that the Veteran currently has, or has ever had during the course of this claim, a disability related to the claimed Influenza with nose bleeds.

The Board further observes that this case was most recently remanded in April 2010 in order to readjudicate the previously denied claim of service connection for an anxiety disorder, and to provide a Statement of the Case as to the issue of service connection for Influenza virus.  The requested development has been completed, therefore, the Board finds that the originating agency has substantially complied with the April 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Reopening Service Connection for an Anxiety Disorder

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran's claim for service connection for anxiety was initially denied in a June 1970 rating decision, wherein the RO noted that recent examination reflected a post-service diagnosis of anxiety reaction for the first time.  The Veteran later filed a claim of service connection for an acquired psychiatric disorder, which was eventually denied by the Board in a November 1983 decision.  In denying the claim, the Board noted that a psychiatric disability was not indicated in service or for many years thereafter.  The Veteran attempted to reopen his claim on many occasions.  Most recently, the RO declined to reopen the Veteran's claim for service connection for anxiety in a May 2005 rating decision, finding that new and material evidence had not been received.  In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2011) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Following the issuance of the foregoing decisions, there was no evidence received within one year which related to the asserted psychiatric disorder so as to constitute new and material evidence.

The pertinent medical evidence at the time of the May 2005 rating decision consisted of the Veteran's service treatment records, post service VA and private examinations as early as May 1970 reflecting diagnosis of psychiatric disability, and various written statements from the Veteran indicating that his psychiatric symptoms began in service and were related to incidents where he was mistreated in service and his difficulties serving in Korea in harsh conditions.  The Veteran also submitted a March 2003 psychiatric evaluation from Dr. C. noting that the Veteran was traumatized in service because of the way his superiors verbally and physically abused him.  The examiner assigned a diagnosis of schizoaffective disorder, mixed, and posttraumatic stress disorder (PTSD).  He noted that, after evaluating the Veteran, it seemed that entering in to service "exacerbated and aggravated the Veteran's mental condition."  The RO found that new and material evidence had not been submitted, despite the newly submitted report from Dr. C., because report appeared to be based on a history given by the Veteran, and did not demonstrate that a psychiatric disability was incurred in or caused by service.

Although notified of the denial in a May 2005 letter, the Veteran did not initiate an appeal of the May 2005 RO decision.  See 38 C.F.R. § 20.200.  The RO's May 2005 denial of the claim is therefore final as to the evidence then of record, and is not subject revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in November 2007.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the May 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the May 2005 rating decision includes additional VA outpatient treatment records reflecting treatment of various psychiatric disabilities, various written statements from the Veteran and from his representative, and an April 2009 statement from the Veteran's private psychiatrist.

The VA treatment reports reflect continued diagnosis and treatment of psychiatric disability - namely, depression and anxiety.

The April 2009 statement from the Veteran's private psychiatrist Dr. S. notes a diagnosis of schizoaffective disorder and that he had been in psychotherapy since 1993.  The physician noted that the Veteran's psychiatric disability is "closely related" to his military experience in the Korea from 1952 to 1954.

In written statements, the Veteran continues to report chronic psychiatric difficulties since his service in Korea in the 1950s.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for an anxiety disorder.  At the time of the prior May 2005 denial, there was no evidence outside of the Veteran's own reported history suggesting a relationship between his current psychiatric disability and service outside of the Veteran's own self-report.  However, the newly submitted evidence includes medical opinion evidence linking his symptoms to service.
  
The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the May 2005 final denial of the claim to reopen the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material" in that confirms diagnoses of current psychiatric disability - and the lay and medical evidence addresses a potential relationship between diagnosed psychiatric disability and service.   Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for an anxiety disorder, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for psychiatric disability characterized as anxiety disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  This does not mean that service connection is granted.  Rather, the merits of the claim for service connection will have to be reviewed on a de novo basis. 


Service Connection for Influenza Virus

In a written statement, the Veteran reported that he was sick with influenza in service, and that he experienced related symptoms of mucous and nose bleeds.  

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

However, neither the Veteran's service treatment records, nor post-service VA or  private treatment records reflect any complaint, finding, or diagnosis of Influenza or nose bleeds.  These treatment records reflect treatment for a variety of conditions, but nothing related to the claimed Influenza virus or nose bleeds.  While VA treatment records reflect that the Veteran has been administered the Influenza vaccine, there is no suggestion whatsoever of a definitive diagnosis of an Influenza-related disability in any of these records.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the competent, probative evidence establishes that the claimant does not have, and has not at any time pertinent to the current claim had, Influenza or disability related to the Influenza virus, for which service connection is sought, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Significantly, neither the Veteran nor his representative has presented or identified any existing medical opinion evidence that, in fact, supports a finding that the Veteran has, or at any time pertinent to the appeal has had, the Influenza virus for which service connection is sought. 

In addition to the medical evidence discussed above, the Board has considered the Veterans assertions, as well as those advanced by his representative, on his behalf.  To whatever extent  the Veteran and/or his representative attempt to establish either a current diagnosis of diabetes mellitus, or that there exists a medical nexus between any of other claimed disabilities and service, such attempt must fail.  

The Board notes that the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, the matters of medical diagnosis and medical etiology upon which these claims turn are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a medical diagnosis, or to render a probative opinion as to medical etiology.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board concludes that the claim for service connection for Influenza virus must be denied.  In reaching the conclusion to deny claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for an anxiety disorder is granted.

Service connection for Influenza virus, claimed as Influenza with nose bleeds, is denied.


REMAND

As discussed above, the Board has reopened the claim for service connection for an anxiety disorder.  To avoid any prejudice to the Veteran, the RO should adjudicate the reopened claim, on the merits.  The Board also finds that additional development of the claim is warranted.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Given the Veteran's report of chronic psychiatric symptomatology since service, post-service findings of anxiety disorder and other psychiatric diagnoses, and evidence suggesting a nexus between current disability and service - to specifically include the medical reports from Dr. C. and Dr. S., discussed above, the Board finds that further examination and medical opinion - supported by full, clearly-stated rationale - is needed to resolve the claim for service connection, on the merits.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all pertinent evidence.

The claims file also reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, it appears that the Veteran receives treatment at the San Juan VA Medical Center (VAMC). While the claims file currently includes outpatient treatment records from the Mayaguez VAMC dated through November 2010, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records dated since November 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A.        §  5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall obtain from the San Juan VAMC all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran, since November 2010.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO/AMC shall send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for an anxiety disorder.  The RO/AMC shall explain the type of evidence that is the Veteran's ultimate responsibility to submit.

3.  If the Veteran responds, the RO/AMC shall assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC shall notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished, to include psychological testing, if warranted (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner shall clearly identify all current psychiatric disability(ies), to include anxiety disorder.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not that the disability had its onset in service or is otherwise medically related to service.

In rendering the requested opinion, the examiner must consider and discuss the in- and post-service records, the Veteran's competent assertions as to his in-service experiences in Korea and chronic psychiatric symptomatology since service continuing to date, and the March 2003 report of Dr. C. and April 2009 statement of Dr. S. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


